In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00055-CR

ROBBIN ARGUETA, Appellant                   §    On Appeal from

                                            §    County Criminal Court No. 3

                                            §    of Denton County (CR-2017-03231-C)
V.
                                            §    June 6, 2019

                                            §    Opinion by Justice Womack

THE STATE OF TEXAS                          §    (nfp)

                                       JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The trial court judgment is modified by

deleting the court-appointed trial counsel’s fees. It is ordered that the judgment of the

trial court is affirmed as modified.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack